          Case 1:19-cr-00027-PGG Document 76
                                          75 Filed 05/21/20
                                                   05/19/20 Page 1 of 1




                                                   May 19, 2020

BY ECF
                                                    MEMO ENDORSED
Honorable Paul G. Gardephe                          The sentencing currently scheduled for
United States District Court                        June 11, 2020 is adjourned to July 21,
Southern District of New York                       2020 at 4:00 p.m.
40 Foley Square
New York, NY 10007

Re:   United States v. Darius Davis,
      19 Cr. 27 (PGG)

Dear Judge Gardephe:                                May 21, 2020

      I write with the consent of the government to request that the Court again adjourn
Mr. Davis’s sentencing in light of the ongoing coronavirus pandemic. Sentencing is
currently scheduled for June 11. I request that it be adjourned to mid to late July.

                                                   Respectfully submitted,

                                                    /s/
                                                   Clay H. Kaminsky
                                                   Assistant Federal Defender
                                                   (212) 417-8749

cc:   AUSA Tara LaMorte
